           Case 2:05-mc-02025 Document 1110 Filed 07/20/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 EUGENE SCALIA, SECRETARY OF                     :
 LABOR, UNITED STATES                            :
 DEPARTMENT OF LABOR,                            : CIVIL ACTION NO.
                                                 :
        Plaintiff,                               :
                                                 :
 v.                                              :
                                                 :
 LOVING KINDNESS HEALTHCARE                      :
 SYSTEMS, LLC and SCOTT TAYLOR,                  :
                                                 :
        Defendant(s).                            :
                                                 :

                                         COMPLAINT

       Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of Labor

(“Plaintiff”) brings this action to enjoin Loving Kindness Healthcare Systems, LLC and Scott

Taylor (collectively, “Defendants”), from violating the provisions of Sections 7, 11(c), 15(a)(2),

and 15(a)(5) of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“the

Act”), and for a judgment against Defendants in the total amount of back wage compensation

found by the Court to be due to any of the employees of Defendants pursuant to the Act and an

equal amount due to the employees of Defendants in liquidated damages.

1.     Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29 U.S.C.

       § 217, and by 28 U.S.C. §§ 1331 and 1345.

2.     Defendant Loving Kindness Healthcare Systems, LLC (“LKHS”), is a limited liability

       company organized under the laws of the Commonwealth of Pennsylvania, with a

       registered office at 155 North Craig Street, Suite 160, Pittsburgh, PA 15213. Defendant

       is engaged in a home health care business at that address within the jurisdiction of this

       Court.
        Case 2:05-mc-02025 Document 1110 Filed 07/20/20 Page 2 of 5




3.   Defendant Scott Taylor (“Taylor”) is a member and owner of LKHS in Pittsburgh,

     Pennsylvania, within the jurisdiction of this Court. Taylor has directed employment

     practices and has directly or indirectly acted in the interest of LKHS in relation to its

     employees at all times relevant herein, including hiring and firing employees, setting

     employees’ conditions of employment, setting rates and methods of compensation, and

     supervising employees day-to-day.

4.   Defendants employ persons in domestic service, which affects commerce per Section

     2(a)(5) of the Act. Defendants’ employees assist disabled and elderly clients with

     activities of daily living such as shopping, cooking, and housekeeping, which involves

     handling or otherwise working on goods or materials that have been moved in or

     produced for commerce.

5.   LKHS has had an annual gross volume of sales made or business done in an amount not

     less than $500,000.00. Therefore, the employees of Defendants are employed in an

     enterprise engaged in commerce or has employees handling, selling, or otherwise

     working on goods or materials that have been moved in or produced for commerce within

     the meaning of Section 3(s)(1)(A) of the Act.

6.   Defendants willfully violated the provisions of Sections 7 and 15(a)(2) of the Act by

     employing their employees in an enterprise engaged in commerce or handling goods or

     materials that have been moved in or produced for commerce for workweeks longer that

     those prescribed in Section 7 of the Act without compensating said employees for

     employment in excess of the prescribed hours at rates not less than one and one-half

     times their regular rates. Therefore, Defendants are liable for the payment of unpaid




                                               2
          Case 2:05-mc-02025 Document 1110 Filed 07/20/20 Page 3 of 5




       overtime compensation and an equal amount of liquidated damages under Section 16(c)

       of the Act.

7.     For example, during the time period from at least November 20, 2016 through at least

       May 11, 2019, Defendants failed to compensate employees such as home health care

       workers who worked over 40 hours in a workweek at one and one-half times their regular

       rate. Defendants’ employees regularly worked over 40 hours per week, with several

       working 100 hours per week or more in some workweeks.

8.     Defendants were aware that they were required to compensate employees who worked

       more than 40 hours at that overtime rate. Defendants converted their home health care

       workers from independent contractors to employees in 2016 following an investigation

       by the Pennsylvania Department of Public Welfare, but continued to pay them straight

       time for overtime. Even though Defendants began paying certain employees an overtime

       premium in 2017, it continued to pay others straight time for overtime.

9.     Defendants violated the provisions of Sections 11(c) and 15(a)(5) of the Act in that

       Defendants failed to make, keep, and preserve adequate and accurate records of their

       employees, which they maintained as prescribed by the regulations issued and found at

       29 C.F.R. Part 516. For example, Defendants failed to maintain accurate and complete

       employee time records showing hours worked by day or week, and amounts paid by

       workweek. 29 C.F.R. §§ 516.2, 516.5, 516.6. Defendants failed to keep proper records

       of overtime hours and overtime premiums due.

       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendants providing the following relief:




                                                3
        Case 2:05-mc-02025 Document 1110 Filed 07/20/20 Page 4 of 5




A.   For an injunction issued pursuant to Section 17 of the Act permanently enjoining and

     restraining Defendants, their officers, agents, servants, employees, and those persons in

     active concert or participation with Defendants who receive actual notice of any such

     judgment, from violating the provisions of Sections 7, 11(c), 15(a)(2) and 15(a)(5) of the

     Act; and

B.   For judgment pursuant to Section 16(c) of the Act finding Defendants liable for unpaid

     minimum wage and overtime compensation due to certain of Defendants’ current and

     former employees listed in the attached Schedule A for the period of November 20, 2016

     through May 11, 2019, and for an equal amount due to certain of Defendant’s current and

     former employees in liquidated damages. Additional amounts of back wages and

     liquidated damages may also be owed to certain current and former employees of

     Defendants listed in the attached Schedule A for violations continuing after May 11,

     2019, and may be owed to certain current and former employees presently unknown to

     the Secretary for the period covered by this Complaint, who may be identified during this

     litigation and added to Schedule A; or

C.   In the event liquidated damages are not awarded, for an injunction issued pursuant to

     Section 17 of the Act restraining Defendants, their officers, agents, employees, and those

     persons in active concert or participation with defendants, from withholding the amount

     of unpaid minimum wages and overtime compensation found due defendants’ employees

     and prejudgment interest computed at the underpayment rate established by the Secretary

     of the Treasury pursuant to 26 U.S.C. § 6621.




                                              4
          Case 2:05-mc-02025 Document 1110 Filed 07/20/20 Page 5 of 5




       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.

Respectfully submitted,

  Mailing Address:                           UNITED STATES DEPARTMENT OF LABOR

  U.S. Department of Labor                   Kate S. O’Scannlain
  Office of the Regional Solicitor           Solicitor of Labor
  170 S. Independence Mall West
  Suite 630E, The Curtis Center              Oscar L. Hampton III
  Philadelphia, PA 19106                     Regional Solicitor

  (215) 861-5130 (voice)                     /s/ John Strawn
  (215) 861-5162 (fax)                       John Strawn
                                             Senior Trial Attorney
  kooi.ryan.m@dol.gov                        PA 49789

                                             /s/ Ryan M. Kooi
                                             Ryan M. Kooi
                                             Trial Attorney
                                             PA 94126; NJ 02829-2004




                                                5
